Title: To James Madison from George Joy, 12 May 1815
From: Joy, George
To: Madison, James


                    
                        Dear Sir,
                        London 12th. May 1815.
                    
                    I attended yesterday at the Court of Admiralty rather to hear what could be said than from any doubt of the result of the trial of the Somerset, captured during the war, and recaptured after the period assigned for exemption by the treaty. The Proctor for the Captor, whom I happened to know, assured me that he had not been able to find a case in point; which I did not think it difficult to account for, upon the ground that there was no question to try. The Judge soon disposed of the main subject. The cessation of recaptures, it was alledged, was not provided for in the treaty; but a recapture was a capture.
                    A claim however, of which I was not before apprized, was put in by Doctor Lushington for a part of the Cargo being Spanish property. And in the course of the argument on the opposite side, I took occasion to ask Doctor Arnold (for the recaptor) why he did not refer to the treaty between Spain and the United States, as subjecting Spanish property, in Enemies ships, to a similar fate. I had not of course looked into the treaty for this special purpose. I knew that free ships made free goods, and concluded, as matter of course, that enemy ships made enemy goods; which last he said was not the case.
                    On inspection I find him right. And if, in the abstract, it might be concluded by inference as a consequence of the former provision; it might still be objected that our treaties with France and Holland are not silent on the subject.
                    It occured to me that the looseness of the Spanish colonial and coastwise systems which has admitted foreign ships to a trade from which they are excluded by other nations, might possibly have led to this diversity; but this would equally have effected their treaty with England in the year 1667; and there I find the converse of the proposition to be equally stipulated. I conclude therefore that it is a mere omission; which, as it is not omitted in the other treaties, it would be well to provide for. And I think a critical examination of all the treaties with a view to conformity would not be amiss.
                    Speaking of treaties, I doubt if much benefit is likely to result from the irregular conferences that are now occasionally held in respect, to the objects that were left unsettled in the treaty of Ghent. I understand that Mr. Clay was better satisfied with Lord Castlereagh’s speech, of which I wrote you the 14th Ult. and in which he stated a willingness to enter on those discussions, than I was. Not from Mr. Clay himself, whom I have not seen since, but from a mutual friend, accustomed to Parliamentary debates, and who thought with me on that occasion. I am not however likely to know much of said discussions for two reasons. First I feel it necessary to hold myself aloof

from the British Commissioners, lest some question should be asked me which it would be impolitic to answer; and which indeed I should decline answering, in that case, though I consider it much better not to be interrogated on the subject. For this reason I have evaded the civility of calling on Dr. Adams; tho’ after some pretty sharp altercation on some points, not without agreeing on others, he particularly requested a renewal of friendly intercourse at parting to proceed to Ghent; and though I had received from Mr. Goulburn, through his brother, many thanks for my communications and not the less for their being on the opposite side to that it was his duty to espouse.
                    It was clear from my previous intercourse with Doctor Adams that there was a plentiful lack of information even in the office of the Secretary of State; and in conformity with what I wrote you the 25th March & 14th April it was desirable he should not be furnished with what was defective in respect to the previous instructions printed by our Government. If for example he had your letter to Messrs Monroe & Pinkney of the 20th of May 1807 containing as follows (page 52) “And there is nothing whilst the war in Europe checks competition there, and whilst obvious causes must for a long time enfeeble it here, that can secure us against further augmentations of the tribute,” Against which I had written in the margin in short hand as follows, “I don’t think that the war in Europe, checking competition is a cause of objection on our side; This, as an event growing out of the war, is abstractedly a Belligerent right of G.B.; and I should be cautious of saying anything about it, lest it should operate an effect unavoidable to the more equitable consideration before stated”; what benefit would it be to us? and this is only one instance, in a great number, of the benefit they might derive from knowing the adversary’s case. On the next succeeding paragraph but one for example I find my note was “Here is another argument on which we had better be silent. Great Britain has a right to tax her exports; and this is pointing out to her the advantage of exercising that right.”
                    The other reason, why I am likely to know little about the discussions, is in my aversion from all officious interference with official men who do not directly court it; and particularly with those who implicate, in however distant a manner, any repugnance to it. I am not to be diverted by the tittle tattle, that comes to my ears, from furnishing a Minister with matter of fact that I think useful for him to know, and of which I suppose him ignorant; but the slightest evidence that my lucubrations are thought obtrusive, will, at any time, put an end to the communication of them; and the apprehension arrising on what in other cases I should think insufficient evidence, would be sufficient in this. Now I am not altogether without an intimation, (certainly a very circuitous one,) that my communications to Ghent have been considered of this discription. I am not bound to believe it of any of the Commissioners; and I am bound not to believe it of Mr Adams,

by the copiousness of his own letters, in which he thanks me for what he calls truly valuable information; and regrets, (what I never did,) that his official duty prohibits a reciprocation. I have found Mr Clay affable and sociable; and am quite pleased with Mr Crawford with whom, by the way I have had some conversation on the subject of impressments, which Lord Castlereagh particularly mentioned as one on which he was willing to treat, but which I did not find progressing in the manner I could wish. But those gentlemen know nothing of me: Mr Adams is absent; and Mr Gallatin has, a second time, closed the door of communication, by not returning my visit, reiterated on his return from the Continent; after having, as Harris assured me, on the eve of his departure very much regretted that he had not done it before.
                    Par parenthèese I must tell you that, in my intercourse with Dr. Adams, I remarked to him that I suspected he would find (for he really knew nothing of it) that this Government had sent out propositions in the nature of a secret engagement, that extremities would not be proceeded to, in respect to the British subjects sent home prisoners provided the hostages were released; and that to any such pledge, however informal, I was satisfied you would accede. I also told him that I presumed a reciprocal agreement might be made to govern or prevent the future naturalization of each other’s subjects, which I found he did not look for. “If they will do that,” he replied; and there he stopt. And on giving to Mr Adams the substance of what passed between us, in a letter of the 19th. of July, I was apprized by him that our commissioners were not with me on those points. I was for promoting, on both sides, a frank and prompt exposition of the terms on which I thought the business must be concluded; and had made up my own judgment as well as I could; and it is remarkable that the last letter I had from Mr A. on the subject was brought me while I was reading in the Chronicle the general order issued in Canada announcing the adjustment of the business of the hostages. Mr Monroe’s instructions, subsequently received, settled the other point. It requires a great mind however to be satisfied with suggestions, that turn out correct, contrary to its own creed. I pretended to no information that was not open to all the world; still less did I pretend to any powers of divination. I had made up my mind on this question of naturalization, as you have seen in my Conciliator No. 4 if you have read it; and I had conceited, from the effects of my own intercourse with Dr Adams, that a frank recognition of those sentiments, or, where that could not be made, a surrender of the point in shape of compact, would be followed by a satisfactory arrangement, with respect to our own seamen, which is, after all, the sore place, and will always fester, and ought to, ’till a compleat remedy be found for it.
                    Further consideration on the subject mentioned, with too much levity, in my letter of the 25th. of March, has determined me, in case Mr Adams

should encourage it on his expected arrival here, to make an effort at Ghent or wherever the King may be, to obtain assurances of retribution for the spoliations committed on our commerce; for in the event of his never recovering his seat, it can do no harm in the informal and unauthorized shape in which I should propose the measure. And in the event of his gaining possession of his Throne which I think the most likely of the three modes in which this business is expected to end; it may be of use. For although the previous publication of the whole of my Conciliator, which I could have handed to any of his Ministers with translation of the passages in point, might aid such a proposition; there is not wanting a passage, in the part already printed, that would be construed favorably to the author; and in the works that I had published prior to the exile of Buonaparté there is the more important evidence of the dissatisfaction of our Government at his conduct. Nothing can be more sincere than the opinion under which I have asserted this fact; and I am at all times ready to defend it. My temper is thought as free from irritability as most men’s, and it has been frequently remarked to me by friends, who have known me long and intimately, that they have never observed but two subjects on which I could not contain myself; and these were, the Impressment of American Seamen, and the assertion of French influence on the Government of the United States: yet in all the altercations I have had on these subjects, and with as much deliberation as the nature of the case would allow, and I do say with a resolution to get at the truth, that, if I am not entirely blinded by prejudice must have removed all bias; I have never met with any thing to shake that opinion, or appeared, either to myself or to impartial bystanders, to have the worst of the argument.
                    The documents referred to in my Cosmopolite, and in my anticipation, to say nothing of the reasoning upon them, ought to be sufficient, when referred to in conversation or otherwise, to do away the impressions, on that subject, which, I am now advised, it has been the object of this Government to make upon the King of France and his Ministers. If you have read the works, you have found them every where; and lest you should not, I will point them out to you in case the measure I propose should be determined on. The informality and want of authority above mentioned I consider an advantage analogous in some measure to that which I found at Copenhagen; and which was so cruelly marred by sending a special Minister to mutilate his instructions & the like; for as in that case, as the Cabinet Secretary used to tell me, the King could restore ships to me, which he could not to the regular Ministers without giving umbrage to others, or committing the character of the diplomacy; so in this the conferences might proceed to the point I proposed of urging propositions and modifying them to be sent to our Govt. for approval, without the etiquette of giving any intimation to an ally about it.
                    
                    I have seen, and had some conversation on the subject with, Mr De Rayneval, the French Consul general whom I found to be the brother in law of the excellent little French Minister Mr Didelot of whom I wrote you from Copenhagen. Mr Didelot, he tells me, was made Prefet de Bourges under the King. Where he is at this moment he does not know; but in the event of my proceeding, and of his continuing well with the King’s Ministers, and any where in the neighbourhood, I shall with much confidence ask his aid. And in any event Mr De Rayneval will give me letters to the King’s Ministers. I have agreed with him to await the arrival of Mr Adams whom he knows personally and after conferring with Mr A. to see him again on the subject.
                    How the great affair that still occupies all minds, will terminate God only knows. Of the Ultimate success of Buonaparté I cannot entertain any deep apprehension. Skill and dexterity and promptitude and vigilance are on his side, perhaps even vigour; but the magic of his name is no more. When I say this, I don’t mean to deny that there is something like Magic in his reascending the Imperial Throne; But so there is in the baseless fabric of a vision. And though certainly there are so many things against it that it can only be considered the preponderance of an opinion; I cannot but think it ephemeral and evanescent. He is an Ethiopian that cannot change his skin; and his truckling to the republicans whom he despises, and always did despise, while it demonstrates his present inability to wield at his pleasure the strength of the Nation, can only be considered as a branch of that policy which has never stuck at any thing base or barbarous that might possibly tend to his personal aggrandizement. And I cannot but view the prospect of France as most deplorable; for should he succeed ultimately (as I think against all probability) there will be a bloody contest between him and the republicans; and should he have even a partial success, which I think not improbable as many of the subsidized troops are to be found only on the muster roll, his farther progress will be checked, not less by the jealousies at home, than by the reinforcements, that no success on his part will now prevent the allies from bringing forward. I know there are those who, considering what he has done, are looking for great feats from him; but besides the evident mawkishness and embarrassment in his present measures; and notwithstanding I do hear that great numbers of young men of all conditions are flocking to his standard; I cannot forget that the tables have been turned against him ever since his invasion of Spain. I cannot forget that I counted securely on his destruction in his attempt upon Russia that I considered his victory at Bautzen & Lutzen as a loss of ground from the face shown him by the enemy in retreating; that at Leipsic he lost his head; and what is more portentous than all the rest, that his troops know that he can be beaten, and his enemies that they can beat him. His enemies also know that there is no safety for any of them, but in a combination of

them all; and I have no idea of their now crumbling to pieces, under any success that he may have in the onset. Indeed I hardly know to whom such success would be most disasterous; undoubtedly the allies would suffer by it; but every step that he advanced into their territory would increase the danger of incendiary movements in his own. I hardly know of any thing to be deprecated, more in the view of humanity, than his early success; yet there is danger of it from the above causes, and even, as we are told, from his better state of preparation; (though on this subject Doctors differ;) and should he, (who can bring all his forces into the field, before the allies can bring the half of theirs,) precipitate the fight and fail, I do say, and it is what I say every where, (tho’ I am often contradicted, be it avowed, by men who ought to know better than me;) he will retreat on a country that will not support him. The military system I admit has many, by much too many, ramifications in France; but the nation at large is tired of war, which they see is not for them but for who shall be their master; The Vive l’Empereur which ran like wildfire through the ranks will be found to have been an Ignis fatuus; even the soldier will awake from his dream, (God knows it has appeared to me like a dream ever since the Devil broke loose from the bottomless pit,) and will wonder that while he recollected that this man had led him to glory and plunder he did not also remember that he had always deserted him at his utmost need.
                    In this case, or that more probable of his ultimate overthrow, what is to become of La fayette, who I understand is joining his standard. Undoubtedly he has believed in the sincerity of the man’s repentance; the sincerity of an assertion uttered with the same breath in which he acknowledges, that while he was swearing to all the world that he was fighting only for the integrity of France, he was in fact aiming at the Empire of Europe. I am afraid La fayette is the dupe of his artifice; and should he succeed, which I repeat I think barely possible, will not his project of a free government be put down by the Imperial bayonet? I have for the integrity and principles of La fayette a sincere esteem; in his effort at this time I can easily imagine the patriotic motive of bringing his principles into practice; and therefore I regret the more that, having withstood so long the efforts of Buonaparté to bring him into his measures, he should not have persevered unto the end.
                    I hear no more of the appointment of Casamajor. I suspect that tho’ he believes in the duty of conforming to orders Ministers don’t like to trust a man of tender conscience. Perhaps they intend to give us a sprig of nobility. I remember something in the correspondence of Mr Pinkney that looked like a desire for such a thing. I know not why. The object in itself is indifferent as there are exceptions among them to the rule of Juvenal,
   * Rarus enim firme sensus communis in illa Fortuna
 but while

our Ministers are pinched in penury; I don’t see the advantage of courting a distinction in external show; which, attaching the least consequence to it, is of ten thousand times more importance than the difference of expence that would enable these last to live like gentlemen.
                    My friend Williams and myself had some serious conversation on this subject with Mr Clay at the house of the former; which terminated in Mr C. admitting the necessity for an increase of provision for the Minister at this Court at least. For himself, he said, he had paid for one dinner either 42s/ or 34/s (I forget which) such as, exclusive of the wine, which cost 14/s, he could have had at home for 1s/6; and that in one week his Bill at the hotel had amounted to £28 though he had dined at home less than half the time, and without any company; and this was a single man; and here is John Adams coming here with a family to starve upon the pittance that his father had thirty years ago, when a Dollar was equal here as it is now in the U.S. to a guinea here at this time. It cannot be that you approve of thus fettering a man’s intellect with the Res angusta Domi; and with such men as Mr Clay attesting the necessity of a change I should hope it might be brought about.
                    It is a gross cheat upon the Public to call this parsimony economy. It would be economy to oblige the Minister both here and in France to spend eight thousand pounds sterling a year; and he should lay by two thousand for his family. The intercourse thus secured might settle a point of great national importance; might save a war, or bring about a security for our seamen.
                    I am aware that it is labor to go through the round of company that our Ministers must endure in this case, (while our Sovereign Lord the people are believing that it is luxury,) luxury to a man who can eat but one dinner, and wear but one coat! But it is a labor that they must endure to be availed of the mollia tempora fandi, by which many things are performed which are aimed at in vain in the cock pits of diplomacy. Merchants and private gentlemen here, spending their 5 or 6 thousand pounds a year, cry shame upon our Govt. for this mere pretence of economy ad captandum vulgus; and I do assure you I have never met the man, acquainted with the expences of London that thought it possible for our Minister at this Court to perform the absolutely necessary civilities that his station requires under five Thousand a year. But all this is labor in vain the President of the U.S. has not that portion of influence (I never wish him to exceed it) that his view of the whole ground should give him. I am not the less on that account, (desirous of rendering you at all times every good office in my power,) Your Friend and Servant,
                    
                        Geo: Joy.
                    
                    
                        P.S. I have omitted two things which I had noted to make part of this letter. The one of little consequence; that the want of an article, in our treaty with

Spain, setting forth that Enemy ships should make Enemy goods is an error subject to similar animadversion as that referred to in your instructions to Messrs. Monroe & Pinkney 20th of May 1807 (printed Copy Washington 1808 page 54;) The other a thing that you ought to know, and can best appreciate, to wit, that in my conversations with Dr. Adams, above referred to, it was given as his unequivocal opinion, founded, as it appeared to me, on communication from his superiors, that the men sent home by Sir George Prevost ought to be, and, but for your seizing the hostages, many of them would have been, executed. This in the unsettled state of the question would have been truly deplorable.
                    
                